internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 plr-133543-03 date date legend grantor_trust a_trust b date grandchild grandchild year husband z y partnership wife year x plr-133543-03 dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make an allocation of generation-skipping_transfer_tax_exemption the facts and representations submitted are summarized as follows grantor created trust a and trust b on date the trusts are irrevocable trusts created to benefit grantor’s grandchildren trust a and trust b have similar provisions and differ only in the name of the primary beneficiary of each trust the primary beneficiary of trust a is grandchild the primary beneficiary of trust b is grandchild each trust agreement lists wife as trustee item i b of each trust provides that during the primary beneficiary’s lifetime the trustee shall distribute to or for the benefit of the primary beneficiary and or any of the primary beneficiary’s issue as much income and or principal of the trust as the trustee deems necessary or advisable to provide for the health maintenance and support of the primary beneficiary and the primary beneficiary’s issue in accordance with their accustomed standard of living and to provide for the education of the beneficiaries in year husband transferred a z limited_partnership_interest in partnership to each trust husband retained a y general_partnership interest in partnership husband intended for generation-skipping_transfer_tax_exemption to be allocated to the transfer and relied on his accountant to properly make the allocation husband’s year form_709 united_states gift and generation-skipping_transfer_tax return gift_tax_return was timely filed husband and wife elected under sec_2513 to split_gifts for year husband’s accountant made mistakes in valuing the partnership interests and in allocating husband’s generation-skipping_transfer_tax_exemption on husband’s gift_tax_return in year husband transferred dollar_figurex to each trust husband intended for generation-skipping_transfer_tax_exemption to be allocated to the transfer and relied on his accountant to properly make the allocation husband and wife elected under sec_2513 to split_gifts for year husband’s year gift_tax_return was timely filed but husband’s accountant did not list the transfers to trust a and trust b on the return consequently none of husband’s generation-skipping_transfer_tax_exemption was allocated to the transfers made in year husband has requested an extension of time to make allocations of generation- skipping transfer_tax exemption with respect to the assets transferred to trust a and trust b in year and year sec_2513 provides that a gift made by one spouse to any person other than the other spouse shall for the purposes of this chapter be considered as made plr-133543-03 one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2513 provides that paragraph shall apply only if both spouses have signified under the regulations provided for in subsection b their consent to the application of paragraph in the case of all such gifts made during the calendar_year by either while married to the other sec_25_2513-2 of the gift_tax regulations provides that consent to the application of the provisions of sec_2513 with respect to a calendar_period shall in order to be effective be signified by both spouses if both spouses file gift_tax returns within the time for signifying consent it is sufficient if the consent of each spouse is signified on his own return sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a generation-skipping_transfer_tax_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her generation-skipping_transfer_tax_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of the generation-skipping_transfer_tax_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of generation-skipping_transfer_tax_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph plr-133543-03 sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the generation-skipping_transfer_tax_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore husband is granted an extension of time of days from the date of this letter to file supplemental form sec_709 with notices of allocation for year and year each allocation will be effective as of the date of the transfer and the gift_tax value of each transfer will be used in plr-133543-03 determining the amount of the generation-skipping_transfer_tax_exemption allocated to each trust the inclusion_ratio for the trusts should be determined under sec_2642 and sec_2642 a copy of this letter should be attached to each supplemental form_709 and filed with the internal_revenue_service center cincinnati ohio except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we have not expressed an opinion as to whether the year transfers to trust a and trust b are subject_to an estate_tax_inclusion_period under sec_2642 in addition we have specifically not ruled on the value of the year transfers to trust a and trust b the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter for sec_6110 purposes copy of this letter
